Title: John Adams’ Service in the Continental Congress
From: 
To: 

JA increasingly felt the weight of committee work during the six weeks that remained before he could take a much-needed rest. He un­burdened himself about his need for relief in almost petulant tones to James Warren in more than one letter; yet for this period there is no significant documentary evidence of JA’s contribution to committee reports. The editors are reduced simply to listing committee assignments and their consequences not previously mentioned. The form follows that of earlier lists in Volumes 3 and 4 which summarize JA’s participation in committees. 
     
       Eliphalet Dyer, Thomas Lynch, John Jay, JA, Francis Lewis, Thomas Heyward Jr., Lyman Hall, Benjamin Rush (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 2:250; 5:463, 636).
      A standing committee to devise ways for supplying the Continental Army with medicines. See vol. 3:156.
      To consider a petition from Peter Dicthery (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:723).
      Other duties assigned: 16 Sept.—to consider a letter from Dr. William Rickman; 20 Sept.—to forward 300 pounds of Peruvian Bark to the southern department; 23 Sept.—to consider a letter from Dr. William Shippen; 24 Sept.—to obtain medicines from the Pennsylvania Council of Safety (same, 5:761, 788, 809, 813).
     
     
       James Duane, George Wythe, JA, Roger Sherman, Joseph Hewes, Thomas Johnson, William Whipple, Thomas Jefferson (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 4:293–294; 5:608).
      To ascertain the value of gold and silver coins in relation to Spanish milled dollars. See vol. 4:17–18.
      Reported and report tabled: Dft in the hand of Thomas Jefferson (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:724–728; Jefferson, PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950-., 1:515–518).
     
     
       Robert Morris, Richard Henry Lee, George Wythe, JA (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:827).
      To draft letters of credence for the commissioners to France and to suggest means for their subsistence.
      Reported and resolutions adopted: 28 Sept.; Dft not found (same, 5:833–834).
     
     
       George Wythe, Francis Hopkinson, Edward Rutledge, JA, Thomas Stone (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:830).
      To consider two letters from George Washington of 24 and 25 Sept. with enclosures.
      Reported and resolutions adopted: 30 Sept.; Dft not found (same, 5:836–837).
      Further resolutions adopted: 7 Oct.; Dft not found (same, 5:853).
     
     
       Richard Henry Lee, Roger Sherman, JA, Elbridge Gerry (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:838).
      To consult with Thomas Mifflin on his resumption of the post of quartermaster general.
      
      Reported and resolutions adopted: 2 Oct.; Dft not found (same, 5:839–840).
     
    